Title: To James Madison from William Lee, 26 December 1806
From: Lee, William
To: Madison, James



Sir,
American Consulate Bordeaux 26 Decr 1806.

I beg leave to transmit you an extract of a letter I have this day received from General Armstrong, as it is calculated in a measure to dissipate those fears occasioned by the Decree of the 21st. November.  By what I can learn, the four privateers, which are fitting out here, with the expectation of being permitted to attack our commerce experience some difficulty at the Marine office.  I begin from these and other circumstances to hope that our Commerce will not be intercepted by french cruisers.  With great respect I have the honor to remain Your devoted humble Servant

Wm Lee

